Citation Nr: 1616497	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  10-10 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of cold weather injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to October 1981.  He also had service in the North Carolina National Guard.

This matter comes before the Board of Veterans' Affairs (VA) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction of the case now lies with the RO in Winston-Salem, North Carolina.

The Veteran was scheduled for a Travel Board hearing in May 2012 but he did not report.  Therefore, his request for a hearing is considered to be withdrawn.  See 38 C.F.R. § 20.702(d) (2015).

In September 2013, the Board remanded the claim for further evidentiary development.  At that time, it also remanded the claim of entitlement to service connection for residuals of left wrist injury.  While on remand, by a March 2014 rating decision, the RO granted service connection for residuals of left wrist injury (claimed as a fractured left arm) with an evaluation of 10 percent effective August 13, 2008.  As this represents a full grant of the benefit sought on appeal, that claim is no longer on appeal before the Board.


FINDING OF FACT

There has been no demonstration by competent clinical, or competent and credible lay, evidence of record of a current diagnosis for any residuals of cold weather injury at any time proximate to, or since, the Veteran's claim.


CONCLUSION OF LAW

The criteria for service connection for residuals of cold weather injury have not been met.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

A VA letter issued in September 2008 satisfied the duty to notify provisions with respect to service connection, and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating in the event of award of the benefit sought.

VA's duty to assist has also been satisfied in this case.  The Veteran's service treatment records, post-service private and VA treatment records, and Social security records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  In compliance with the Board's September 2013 remand, the RO requested the Veteran's active duty service treatment and service personnel records from the North Carolina State Adjutant and received these records in October 2013.  

Pursuant to the Board's October 2013 remand, the Veteran was also provided a VA examination for the claimed cold weather injury in October 2013.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The VA examination does not show current residuals of cold weather injury.  In the absence of any current disability, any claim as to an inadequate VA examination is moot.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

Based on the foregoing, the Board concludes that there has been substantial compliance with its prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The Veteran is seeking service connection for residuals of cold weather injury based on service incurrence.  He contends that while stationed at Camp Casey, Korea in 1979 or 1980, he was buried in the snow and suffers the residuals from that injury.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

The presence of residuals of cold weather injury is not shown proximate to, or during, the period on appeal.  A current disability is generally shown by evidence after the claim is submitted or shortly before.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement a current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim); Romanowski v. Shinseki, 26 Vet. App. 289, 294 (2013).  The Veteran's claim was received in August 2008.  The record contains VA treatment records dated from August 2002 through February 2010, and decisional and medical records relating to the Veteran's Social Security Administration (SSA) disability claim filed in July 2008.  These records show various medical conditions, such as stroke, diabetes, hyperlipidemia, hypertension, sleep apnea, obesity, and arthritis.  However, they do not show the existence of any disorder diagnosed as residuals of cold weather injury.  Since there is no confirmed diagnosis of chronic residuals of cold weather injury, the Board cannot conclude that any such disorder is currently present.

SSA Physical Residual Functional Capacity Assessment report dated March 2009 show as regards the Veteran's environmental limitations, he is unlimited to extreme cold or extreme heat.  A physical examination report conducted in October 2008 for purposes of SSA Disability Determination reflects that the Veteran has a long history of hypertension, diabetes, weight problems, and sleep apnea, and that he had a stroke affecting speech, memory, balance, and his left upper and lower extremities resulting in weakness.  However, there is no reference made for any residual symptoms of cold weather injury.

Furthermore, a VA examination was conducted in October 2013 in connection with this claim.  The examiner noted that the Veteran had a history of cold exposure but it has resolved and there were no frostbite residuals.  The Veteran reported onset of cold injury/exposure while stationed in Korea and that he "got buried in the snow," had fallen asleep wrapped in sleeping bag while in parked Jeep under camouflage and while a snow storm occurred.  He stated he was found the next morning and was dug out by fellow soldiers; he was taken to transitional medical council (TMC) but was told he did not have frostbite or cold injury and was released back to duty.  He denied any pain or change in skin color or sensation, or any signs and symptoms of cold exposure or frost bite during the remainder of his service.  He further reported that while serving in the National Guard, he started to feel "arthritis-like" pain in the knees and legs.  It was noted that he currently had lower extremity peripheral neuropathy and poor circulation in his legs due to his diabetes condition.  The examiner stated that at the current time, the Veteran denied any skin discoloration or skin sensation changes of his extremities or face.  The examiner found no current signs or symptoms, such as pain, numbness, cold sensitivity, tissue loss, color changes, locally impaired sensation or hyperhidrosis, for the hands, feet, ears, and nose.  It was noted diagnostic x-rays done in November 2007 and June 2011 revealed no evidence of osteoarthritis, osteoporosis, or subarticular punched out lesions, osteoarthritis, osteoporosis, or subarticular punched out lesions.  The examiner concluded that "[t]he claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  In support of this conclusion, the examiner noted that a review of the claims file and all available service treatment records, with consideration of the Veteran's reported medical history, in conjunction with physical examination findings, showed the Veteran to not at this time have any documentation, physical signs or symptoms, past or current diagnosis consistent with frostbite, hypothermia or cold injury residuals.

The Veteran contends that he experiences arthritis-like pain which he attributes to cold weather injury incurred in service.  Although he is competent to report pain symptoms, the October 2013 VA examiner stated that the Veteran did not any physical signs or symptoms, past or current diagnosis, consistent with frostbite, hypothermia or cold injury residuals.  Under certain circumstances, a layperson is competent to identify a simple medical condition.  Jandreau v. Nicholson, 492 F 3d 1372, 1377 (Fed Cir 2007) (noting, in a footnote, that sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009).  Personal knowledge is that which is perceived through the use of the senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, cold weather injury is not a simple medical condition that a lay person is competent to identify.  Where, as here, there is a question of a diagnosis, not capable of lay observation, and the claimed disability is not a simple medical condition, the Veteran is not competent to state that the current disability is present now or was during service.  To this extent, the Veteran's statements are not competent evidence of medical diagnosis of cold weather injury.

The only competent opinion of record as to whether the Veteran has any current residuals of cold weather injury is negative to his claim.  The Board notes that the conclusion of the October 2013 VA examiner is based on a thorough review of the Veteran's claims file, and is consistent with the other medical evidence of record.  There is no other controverting medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is prohibited from substituting its own medical judgment in place of the opinions of competent medical professionals).

Because entitlement to service connection requires the presence of a current disability, the Board finds that service connection for residuals of cold weather injury has not been established.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992) (indicating that service connection presupposes a current diagnosis of the condition claimed).  Thus, service connection for residuals of cold weather injury is not warranted. 


ORDER

Entitlement to service connection for residuals of cold weather injury is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


